It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby’ is, reversed for error in affirming the judg*581ment of the court of common pleas of said Seneca county, and the judgment of said court of common pleas is reversed for error in overruling the motion for a new trial upon the grounds that the court erred in the admission of evidence, in refusing to charge, and in its general charge to the jury; it appearing from the plaintiff’s evidence that Lillis, the mortgagee, is a real and not a fictitious person, he is a necessary party to the action, or a valid release of the mortgage must be proven. It appearing from the plaintiff’s evidence that the mortgagee, neither signed the release nor authorized it, it was error to admit in evidence the release on the mortgage record. The verdict is set aside and the case remanded to said court of common pleas for a new trial.
Shauck, C. J., Price, Crew, Summers, Spear and Davis, JJ., concur.